DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Allowable Subject Matter
Claims 1-11 are allowed.
4.  The following is an examiner’s statement of reasons for allowance: Regarding Claims 1, the prior art 

of record, specifically Wang et al (CN 103763550A in IDS ) teaches a quick measurement method for 

stereoscopic display crosstalk, and specifically discloses the following (see description, paragraphs 

[0054] to [0058]): a display screen brightness correction method comprises: step 1) performing interval 

sampling and photographing, and dividing, in a step size of 32, 0-255 full gray levels of display screen 

brightness so as to acquire k = 9 display gray levels, wherein the display gray levels are gray levels to be 

tested, and the full screen is pure gray; step 2) measuring a display screen brightness value; step 3): 

establishing a mapping relationship between the display screen brightness value and a gray level of a 

photo; and step 4): using a function to restore the gray level of the photo to the brightness of the display 

screen.


However, none of the prior art cited alone or in combination provides the motivation to teach a method 

of correcting a color temperature of a screen and Step S3: obtaining an adjustment step length of the 

working parameters, the adjustment step length is configured to indicate a relation between the 

working parameters and the characteristic values;

          Step S4: measuring an adjustment increment of the working parameters according to the deviation 

between the initial characteristic values and target characteristic values and according to the 

corresponding adjustment step length, and adjusting the working parameter according to the 

adjustment increment;

             Step S5: measuring the characteristic values which are displayed on the screen to obtain the 

adjusted characteristic values, and verifying whether the adjusted characteristic values match the target 

characteristic values, and if both are matched, determining whether all gray levels have been corrected 

or not, if all the gray levels have been corrected, the process will be ended; if there is any gray level is 

uncorrected, the working parameter of the next gray level will be corrected and proceeds to step S6, if 

the adjusted characteristic values do not match the target characteristic values, returns to step S2;

            Step S6: obtaining a correction estimated value of working parameters of the current gray level 

according to the working parameters and the local linearity relation of the two corrected gray levels, 

and adjusting the working parameters according to the correction estimated value, and proceeding to 

step S5.

    

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


 





/VIJAY SHANKAR/Primary Examiner, Art Unit 2622